Motion to amend order entered May 3,1939 [ante, p. 30], granted and order modified by providing therein that the plaintiff may serve an amended complaint within twenty days after the service upon him of a copy of the amended order and paying the costs of the appeal. In case the plaintiff takes advantage of the leave hereby granted and pays the costs and serves a new complaint, proper motions may be made at Special Term to vacate any judgments of dismissal which have heretofore been entered. In all other respects the motion is hereby denied. Present — Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ.